ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10 of the documents filed 04/16/2021, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of the claims has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 9-16 and 21-27 are allowable over the prior art of record. The prior art of record fails to disclose, teach of fairly suggest, singly and in combination, the combination of the pressure sensor, membrane, oil chamber, saline chamber, flow restrictor, and the filler wedges within valley between the claimed sensing cannula and adjoining drain cannula, and the oval cross section thereof as set forth in Claim 1 and the pressure sensor, membrane, oil chamber, saline chamber, sensing cannula and drain cannula, flow restrictor and the glass plate suspended above the pliable membrane. While the prior art of record generally teaches implantable pressure sensors that sense pressure with membranes, and include sensing cannulas, drain cannulas and flow restrictions, none of the prior art address the combination of elements above .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791